Title: From James Madison to Thomas Jefferson, 10 May 1814
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpelier May 10. 1814
        
        Having particular occasion and the state of business at Washington not forbidding, I am on a short visit at my farm. Mrs. M. as well as myself would gladly extend it to Monticello; but with a certainty that our return to Washington must be very soon. I am obliged moreover to hold myself in readiness to hasten it, at any moment of notice. We must postpone therefore the pleasure of paying our respects there, till the autumn when I hope we shall be less restricted in time.
        We have recd. no information from our Envoys to the Baltic for a very long time. From those last appointed there has not been time to hear after their arrival at Gothenburg. Neither have we any accts. from England, other than the newspaper paragraphs which you have seen. The B. Govt. cannot do less than send negociators to meet ours; but whether in the spirit of ours is the important question. The turn of recent events in Europe, if truly represented, must strengthen the motives to get rid of the war with us; and their hopes by a continuance of it, to break down our Govt. must be more & more damped, by occurrences here as they become known there. The election in N. York alone crushes the project of the Junto faction so long fostered by and flattering the expectations of the B. Cabinet. Still it is possible that new fallacies may suffice for a willingness to be deceived. Our difficulties in procuring money without heavy taxes, and the supposed odium of these, will probably be made the most of by our internal enemies, to recommend the experiment of prolonged hostilities.
        
        The idea of an armistice so much bandied in the newspapers rests on no very precise foundation. It is not doubted that it is wished for in Canada, and might co-incide with the opinions of the Naval Commander; but it is presumable that the latter has no commensurate power, and it is taken for granted that the power in Canada, is limited to operations of land forces.
        I found my wheat fields uncommonly flourishing with the exception of parts under the depredation of the Hessian fly. The appearance changes for the worse so rapidly, that the crop must be greatly reduced, and may be in a manner destroyed. I know not the extent of the Evil beyond this neighbourhood. I hope yours is exempt from it. Accept assurances of affece. respect
        
          James Madison
        
      